NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 21-1178
                                       __________

                                   AMRO ELANSARI,
                                             Appellant

                                             v.

                     THE COMMONWEALTH OF PENNSYLVIA
                      ____________________________________

                     On Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                         (D.C. Civil Action No. 2:21-cv-00141)
                       District Judge: Honorable Joel H. Slomsky
                      ____________________________________

                  Submitted Pursuant to Third Circuit LAR 34.1(a)
                                November 9, 2022
        Before: JORDAN, GREENAWAY, Jr., and NYGAARD, Circuit Judges

                            (Opinion filed: December 8, 2022)
                                      ___________

                                        OPINION *
                                       ___________

PER CURIAM

       Amro Elansari appeals pro se from an order dismissing his 42 U.S.C. § 1983

complaint as legally frivolous under 28 U.S.C. § 1915(e)(2)(B)(i). We will affirm.



*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       In January 2021, Elansari filed a complaint in the United States District Court for

the Eastern District of Pennsylvania, naming the Commonwealth of Pennsylvania as the

sole defendant. He alleged that the Commonwealth violated the Equal Protection Clause

of the United States Constitution by “(1) selling cannabis in violation of federal law while

(2) simultaneously arresting and punishing people with criminal records for violating

state law.” (ECF 2, at 1.) Elansari asked for injunctive relief, including the expungement

of all cannabis-related criminal records, including his own, and a declaration that the state

law restricting marijuana cultivation is unconstitutional. 1 (Id. at 4.) The District Court

granted Elansari’s application to proceed in forma pauperis but dismissed the complaint

“as legally frivolous with prejudice because amendment would be futile.” (ECF 6, at 23.)

Elansari timely appealed. (ECF 8.)

       We have jurisdiction under 28 U.S.C. § 1291, and exercise plenary review of the

District Court’s sua sponte dismissal under § 1915(e)(2)(B). See Dooley v. Wetzel, 957

F.3d 366, 373-74 (3d Cir. 2020). A complaint is considered frivolous if it lacks an

arguable basis in law or fact, and a suit may be considered frivolous where defendants are

clearly “immune from suit.” Neitzke v. Williams, 490 U.S. 319, 325, 327 (1989).

       Elansari’s complaint fails for numerous reasons. As the District Court explained,

the Commonwealth of Pennsylvania is immune from suit under the Eleventh

Amendment, see Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S. 89, 100 (1984),


1
 Elansari also initially sought damages, but later moved to strike his damages claim.
(ECF 5.)
                                             2
and the Commonwealth has not waived that immunity as to lawsuits in federal court. See

Downey v. Pa. Dep’t of Corr., 968 F.3d 299, 310 (3d Cir. 2020). In addition, Elansari

may not proceed under Ex parte Young, 209 U.S. 123 (1908), because the relief he

sought – invalidating components of the Pennsylvania criminal code – indicated that the

Commonwealth was the “real, substantial party in interest.” 2 Pennhurst, 465 U.S. at 101

(internal quotation omitted). And Elansari lacks standing to pursue claims on behalf of

third parties. See Lazaridis v. Wehmer, 591 F.3d 666, 672 (3d Cir. 2010) (per curiam)

(stating that that an individual proceeding pro se may not represent third parties in federal

court). Finally, Elansari’s equal protection claim lacks merit. As we have previously

explained, “[Elansari] has not shown that, as an individual who uses, possesses, or

distributes marijuana, he is a member of a protected class” or that he was intentionally

treated differently from others similarly situated. Elansari v. United States, 823 F. App’x

107, 111 & n.5 (3d Cir. 2020) (not precedential).

       For the foregoing reasons, we will affirm the District Court’s judgment. 3




2
 For this reason, Elansari’s argument that he should have been permitted to amend his
complaint to “sue the individuals responsible for the actions and errors complained of” is
unavailing. Appellant’s Br., at 6 of 14.
3
 We grant Elansari’s “Motion to Amend Brief,” and note that we have considered the
documents attached to that “Motion.” (Doc. 15.)

                                              3